DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saadatmanesh et al (U.S. Patent Application Publication No. 2021/0115634).
As to Claim 1, Saadatmanesh discloses a support comprising: 
A timber pile (402 and 420 grouped together; and Paragraph 0214); 
A sheath (410) positioned about the pile and in spaced relation to the pile to define a gap between the sheath and the pile; and 
A cured polymer (426 and Paragraph 0193) disposed between the sheath (410) and the pile (402 and 420 grouped together) and permeated into the pile (Permeated is being interpreted as “spread through something and be present in every part of it”).  
As to Claim 2, Saadatmanesh discloses the invention of Claim 1 (Refer to Claim 1 discussion). Saadatmanesh also discloses wherein the sheath (410) is a wire mesh or a sheet.  
As to Claim 3, Saadatmanesh discloses the invention of Claim 2 (Refer to Claim 2 discussion). Saadatmanesh also discloses including metal bars (440) disposed between the pile and the sheath and in the cured polymer.  
As to Claim 4, Saadatmanesh discloses the invention of Claim 2 (Refer to Claim 2 discussion). Saadatmanesh also discloses wherein the pile has holes (Holes or pores of 420 in Paragraph 0196) and the cured polymer is disposed in the holes (The coating in Paragraph 0196 is interpreted as part of cured polymer).  
As to Claim 5, Saadatmanesh discloses the invention of Claim 4 (Refer to Claim 4 discussion). Saadatmanesh also discloses including spacers (450) disposed between the pile and the sheath.  
As to Claim 6, Saadatmanesh discloses a method for reinforcing a structure comprising the steps of: moving a support to a desired position below the structure, the support comprising a timber pile (402 and 420 grouped together; and Paragraph 0214), a sheath (410) positioned about the pile and in spaced relation to the pile to define a gap between the sheath and the pile, and a cured polymer (426 and Paragraph 0193) disposed between the sheath and the pile and permeated (Permeated is being interpreted as “spread through something and be present in every part of it”) into the pile; and placing the support upright below the structure (Figure 16B).  
As to Claim 7, Saadatmanesh discloses a method for building a support for a structure comprising the steps of placing a sheath (410) about a timber pile (402 and 420 grouped together; and Paragraph 0214) so a gap is defined between the sheath and the pile to create a reinforced timber pile; filling the gap between the sheath and the pile with a polymer (426 and Paragraph 0193); allowing the polymer to permeate (Permeate is being interpreted as “spread through something and be present in every part of it”) into the pile; and letting the polymer (426) cure.  
As to Claim 8, Saadatmanesh discloses the invention of Claim 7 (Refer to Claim 7 discussion). Saadatmanesh also discloses including the step of positioning a form (Figure 21A) about the reinforced timber pile.  
As to Claim 9, Saadatmanesh discloses the invention of Claim 8 (Refer to Claim 8 discussion). Saadatmanesh also discloses wherein the placing step includes the step of placing the sheath (410) about the timber pile (402 and 420 grouped together; and Paragraph 0214) while the timber pile is in place supporting the structure.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore (U.S. Patent No. 4,306,821).
As to Claim 1, Moore discloses a support comprising: 
A timber pile (12); 
A sheath (30) positioned about the pile and in spaced relation to the pile to define a gap between the sheath and the pile; and 
A cured polymer (41) and permeated into the pile (12).  
As to Claim 2, Moore discloses the invention of Claim 1 (Refer to Claim 1 discussion). Moore also discloses wherein the sheath (30) is a wire mesh or a sheet.  
As to Claim 6, Moore discloses a method for reinforcing a structure comprising the steps of: moving a support to a desired position below the structure, the support comprising a timber pile (12), a sheath (30) positioned about the pile and in spaced relation to the pile to define a gap between the sheath and the pile, and a cured polymer (41) disposed between the sheath and the pile and permeated into the pile; and placing the support upright below the structure (The pile is a structural pile so it is inherent that it supports a structure).  
As to Claim 7, Moore discloses a method for building a support for a structure comprising the steps of placing a sheath (30) about a timber pile (12) so a gap is defined between the sheath and the pile to create a reinforced timber pile; filling the gap between the sheath and the pile with a polymer (41); allowing the polymer to permeate into the pile; and letting the polymer (41) cure.  
As to Claim 8, Moore discloses the invention of Claim 7 (Refer to Claim 7 discussion). Moore also discloses including the step of positioning a form (34) about the reinforced timber pile.  
As to Claim 9, Moore discloses the invention of Claim 8 (Refer to Claim 8 discussion). Moore also discloses wherein the placing step includes the step of placing the sheath (30) about the timber pile (12) while the timber pile is in place supporting the structure (The pile is a structural pile so it is inherent that it supports a structure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (U.S. Patent No. 4,306,821) in view of Saadatmanesh et al (U.S. Patent Application Publication No. 2021/0115634).
As to Claim 3, Moore discloses the invention of Claim 2 (Refer to Claim 2 discussion). However, Moore is silent about metal bars disposed between the pile and the sheath and in the cured polymer. Saadatmanesh discloses metal bars (440) disposed between the pile and the sheath and in the cured polymer. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide metal bars disposed between the pile and the sheath and in the cured polymer. The motivation would have been to reinforce the polymer. 
As to Claim 4, Moore as modified teaches the invention of Claim 2 (Refer to Claim 2 discussion). Moore as modified also teaches wherein the pile has holes (The pile of Moore is made of wood and wood has pores. Those pores are interpreted as holes) and the cured polymer is disposed in the holes.  
As to Claim 5, Moore discloses the invention of Claim 4 (Refer to Claim 4 discussion). Moore also discloses including spacers (Moore: 20) disposed between the pile and the sheath.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678